February 23, 1920. The opinion of the Court was delivered by
This is an appeal from an order of Judge Memminger striking out certain portions of appellant's answer; said order filed June 25, 1919.
The exceptions are six in number. Exceptions 1, 2, and 3 are sustained. Respondent's attorney concedes that they must be sustained, under Castle v. Railway Co.,99 S.E. 846, manuscript decision of this Court. The remaining exceptions make the point under the circular known as No. 4, issued by Mr. McAdoo, the Director General of Railroads. Plaintiff was remitted exclusively to the Bureau of War Risk Insurance for compensation, and cannot claim compensation from railroad defendant.
If these exceptions are sustained, it ends the case; if overruled, the case can be amended and trial had. As the parties ask the decision of this question, we will do so, even though the Director General is not bound thereby; he not being before the Court.
These exceptions must be overruled. Circular No. 4 never intended to apply to a case such as the one at bar, but was intended to be effective where men in uniform were killed or injured while actually traveling on railroad trains under orders of government, or while engaged in actual military duty — such as being transported from one camp to another. It does not apply to any soldier where he was traveling as a member of the general public.
It is inconceivable that it should be attributed to the patriotic, distinguished Director General that by his circular he intended such a glaring injustice to a soldier not traveling *Page 453 
actually in railroad trains under orders of the government or while engaged in actual military duty. Such a decision would stigmatize the Director General as having made an arbitrary and unjust discrimination against a soldier, a man in uniform, as compared to a citizen. To relegate him to insurance which he carried and paid for would be a glaring and outrageous injustice, and neither the spirit nor words of the circulars, relied on as being issued by the Director General, warrants any such unjust and preposterous inference.
There is absolutely no merit in appellant's exceptions, and the order appealed from is affirmed.